Citation Nr: 0027724	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than March 1, 1999, 
for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from November 
1940 to January 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama by which the RO granted 
entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability 
from March 1, 1999. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  In February 1999, the RO evaluated the appellant's 
service-connected arthritis of multiple joints disability as 
80 percent disabling (combined), effective from October 29, 
1998.  The appellant had previously been assigned a combined 
evaluation of 40 percent for his arthritis of multiple joints 
disability, effective from August 1975.  

3.  The appellant submitted an informal claim for a total 
rating based on individual unemployability on October 29, 
1998, and he was not shown to be employed at that time.  No 
earlier claim is shown.


CONCLUSION OF LAW

The criteria for an earlier effective date of October 29, 
1998, but no earlier, for the assignment of a total rating 
based on individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.157, 3.340, 3.341, 
3.400, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  After reviewing the evidence on file the 
Board concludes that the appellant's earlier effective date 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained with respect to this claim and that all 
relevant facts have been developed.  The Board concludes 
that, as required by the applicable statute, the duty to 
assist has been fulfilled.  Id.

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.  A report of examination or hospitalization will be 
accepted as an informal claim for benefits, if the report 
relates to a disability which may establish entitlement.  
38 C.F.R. § 3.157.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157.

In this case, the RO, in a February 1999 rating decision, 
granted an effective date of October 29, 1998, for the 
assignment of an increased combined rating of 80 percent for 
the arthritis of multiple joints disability.  Subsequently, 
in March 1999, the RO granted a TDIU rating, effective from 
March 1, 1999.  The appellant contends that he should be 
entitled to an effective date for the receipt of TDIU 
benefits of November 1, 1998.  

As the RO assigned an effective date of March 1, 1999, for 
the TDIU rating, the initial inquiry concerns whether there 
was a claim for TDIU filed before the current effective date 
of the TDIU rating in March 1999.  The Board finds that, when 
liberally construed, the document filed in October 1998, 
along with associated private medical records, constitutes 
such a claim.

The RO received a written statement from the appellant on 
October 29, 1998.  In that statement the appellant said:

I wish to reopen my service connected claim for an increased 
evaluation for my service connected degenerative arthritis 
all over my body.  I also wish to be considered for a 
compensable evaluation for my bilateral hearing loss.  I 
developed this hearing loss while on active Army duty while 
stationed in the South Pacific.  We were bombed every day for 
sixty days.  Please schedule me for all examinations that may 
be necessary to evaluate both of these conditions. 

In response, the RO sent the appellant a letter, dated 
November 24, 1998, in which a request for additional 
information was made.  The RO asked the appellant to submit 
information concerning dates and places of treatment for his 
service-connected disability.  The appellant was told to 
submit the requested information within 60 days.

The appellant's treating health care provider, a private 
chiropractor, promptly submitted the requested information.  
In a letter received by the RO on December 9, 1998, the 
chiropractor stated that the appellant's joint deterioration 
and limitation of ranges of motion was currently limiting 
essential movements related to his activities of daily 
living, such as dressing.  The chiropractor further stated 
that, in her professional opinion, that the appellant was "a 
candidate for full disability."

In Servello v. Derwinski, 3 Vet. App. 196 (1992), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) addressed the issue of entitlement 
to an earlier effective date in a TDIU claim and pointed out 
that the applicable statutory and regulatory provisions, 
properly construed, require that the Board look to all 
communications in the file that may be interpreted as 
applications for claims, formal and informal, for increased 
benefits.  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. 
§§ 3.400(o)(2), 3.155(a) (1999).  In addition, the veteran is 
not required to mention "unemployability."  See Gleicher v. 
Derwinski, 2 Vet. App. 26 (1991) (reversing Board decision 
denying TDIU benefits where appellant had requested an 
increase in the assigned 70 percent disability rating to 100 
percent but did not request specifically TDIU); Snow v. 
Derwinski, 1 Vet. App. 417 (1991) (remanding matter to Board 
for consideration of TDIU claim where appellant had not 
raised it explicitly).

Applying the provisions of 38 C.F.R. § 3.400(o)(2) and in 
view of the evidence of record, in this case entitlement to 
an earlier effective date of October 29, 1998 is warranted.  
The Board finds that the appellant's October 29, 1998 request 
for an increased evaluation, submitted on a VA Form 21-4138, 
in conjunction with the December 1998 private health care 
provider opinion that the appellant was a candidate for full 
disability that was submitted in response to the RO's request 
for information after receiving the appellant's claim, is an 
informal claim of entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities.  The appellant subsequently filed a VA Form 21-
8940, Application for Increased Compensation based on 
Unemployability, on March 1, 1999.  Under the regulations, 
that application is deemed to be filed as of the date of 
receipt of the informal claim on October 29, 1998.

Under the regulations cited above, the effective date can be 
no earlier than October 29, 1997, one year before the date of 
claim.  After careful review of the evidence of record, the 
Board finds no evidence of an earlier informal claim for a 
total rating within the delimiting period.  There are no 
statements or other evidence from the appellant received 
during the relevant time period.  

Furthermore, the Board notes that there is no VA medical 
evidence of record demonstrating that the appellant was 
medically determined to be unemployable due to service-
connected disabilities prior to October 29, 1998, and that 
the first private medical evidence indicating that the 
appellant was unemployable was received by the RO in December 
1998.  Therefore, the assignment of an effective date earlier 
than October 29, 1998, the date of the claim, for the grant 
of the total rating based on individual unemployment is not 
warranted.


ORDER

Entitlement to an earlier effective date of October 29, 1998, 
but no earlier, for the grant of entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities is granted, subject to regulations 
pertinent to the distribution of monetary awards.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

